Puerto Rico veinte'y uno de Octubre de mil novecientos dos. — Visto el presente recurso gubernativo interpuesto por el Abogado Don Julio M? Padilla, á nombre de Don Pedro Bar-tolomei Franceschi, contra nota del Registrador de la Pro-piedad sustituto de Ponce, declarando caducado el asiento de presentación de una escritura. — Resultando: Que presentada al Registro de la Propiedad de Ponce por Don Pedro Barto-lomei Franceschi, en siete de Febrero último, una escritura pública por la que Don Pedro Simón Battistini, como apode-rado de Doña Albina Voight y de Castro, cedía y traspasaba á favor del citado Don Pedro Bartolomei, una finca rústica de la propiedad de dicha Señora, radicada en el barrio de “Anón”, de aquel término municipal, compuesta de ciento *590noventa y ocho cuerdas, ciento nueve varas cuadradas de te-rreno, equivalentes á setenta y ocho hectáreas, cinco áreas y veinte y siete centiáreas, en pago de un crédito hipotecario por valor de diez mil pesos que le era en deber la expresada Señora; y extendida por el Registrador al pie de la misma escritura la nota de presentación con referencia al asiento correspondiente del libro diario, por otra nota puesta á con-tinuación de la anterior, en diez y siete de Marzo siguiente, declaró el Registrador caducado el referido asiento de pre-sentación, por haber transcurrido treinta días hábiles sin que el interesado hubiera satisfecho la contribución impuesta en el párrafo 4, tarifa C. de la Sección 79 de la Ley para pro-veer de rentas al pueblo de Puerto Rico. — Resultando: Que contra esta nota ha interpuesto el Ahogado Don Julio M? Padilla, á nombre de Don Pedro Bartolomei y Frances-chi, el presente recurso gubernativo ante este Tribunal Supremo, acompañando la expresada escritura, y solicitando se revoque la nota puesta por el Registrador de la Propiedad y se declare que éste debió haber practicado la inscripción de dicho documento, ó por lo menos haber extendido anotación preventiva con efecto legal durante ciento veinte días, y ordenarle que verifique dicha inscripción gratuitamente, imponiéndole además el pago del franqueo y gastos del recu-rrente, hasta cincuenta dollars. — Siendo Ponente el Presi-dente del Tribunal Don José S. Quiñones. — Considerando : Que como se deduce rectamente de los artículos 66 de la Ley Hipotecaria, 111 y 112 del Reglamento de la misma, y 1 de la Ley votada por la Asamblea Legislativa de esta Isla, apro-bada en primero de Marzo último, sobre recursos contra reso-luciones de los Registradores de la Propiedad, y lo confirma la jurisprudencia establecida por la Dirección General de los Registros, los recursos gubernativos de la índole del in-terpuesto ante este Tribunal Supremo por el representante de Don Pedro Bartolomei, sólo proceden contra la negativa de los Registradores de la Propiedad á inscribir, anotar ó cancelar los títulos que se presentan al Registro; pero no *591contra las demás resoluciones de los 'Registradores que pue-dan afectar lós intereses de las partes y contra las cuales pueden los interesados utilizar los demás recursos que la misma Ley Hipotecaria les iranquea. — Considerando : Que por la nota que es objeto del presente recurso gubernativo y por la que se limita el Registrador á declarar caducado el asiento de presentación de la escritura por no haber presen-tado el interesado los sellos de Rentas Internas, no se deniega ni se admite la inscripción del documento de refe-rencia, ni se prejuzga en manera alguna su calificación por el Registrador al electo de ser ó no inscribible el documento, calificación que por otra parte tampoco puede ser hecha por este Tribunal Supremo en primera instancia. — Vistas las disposiciones legales citadas y la resolución de la Dirección General de los Registros de la Propiedad, de seis dé Marzo de mil ochocientos ochenta y tres. — Se declara: No haber lugar á resolver el presente recurso ; y devuélvase' al Regis-trador de la Propiedad de Ponce el documento presentado, con copia dé la presente resolución, para su' conocimiento y el de los interesados y demás efectos procedentes. — Lo pro-veyeron y firman los Señores del Tribunal Supremo, de que certifico.
José S. Quiñones. — José C. Hernández. — José Figue-ras. — Louis Sulzbacher. — J. H. MacLeary. — Antonio F. Castro, Secretario.